DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,813,791. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application comprise all of the limitations of claim 20 of the ‘791 patent.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,144,491 in view of Knox et al. (U.S. Pre-Grant Publication No. 2009/0005764) hereinafter referred to as Knox.
Claim 1 of the ‘491 patent anticipates all of the instant claim limitations, except for determining a desired vision correction adjustment and determining a position, number, and design parameters of one or more optically modified gradient index (GRIN) layers to be created within the ocular tissue to provide the desired vision correction.
Knox teaches determining a desired vision correction adjustment (¶[0011]);
determining a position, number, and design parameters of one or more optically modified gradient index (GRIN) layers to be created within the ocular tissue to provide the desired vision correction (¶[0012], ¶[0087-0089], etc.);
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the claimed method for changing the refractive power of an optical device of the ‘491 patent to include determining a desired vision correction, and planning a position, number, and design parameters of GRIN layers to be created, as taught by Knox, because it allows for closed-loop refraction correction and particular benefit for higher-order corrections and touch-up corrections (Knox ¶[0043]).
Claims 2-3, 5-12, 14-18, and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-21 of U.S. Patent No. 10,813,791 in view of Knox et al. (U.S. Pre-Grant Publication No. 2009/0005764) hereinafter referred to as Knox.
Claims 2-3, 5-12, 14-18, and 21-24 of the ‘791 patent anticipate all of the instant claim limitations, except for determining a desired vision correction adjustment and determining a position, number, and design parameters of one or more optically modified gradient index (GRIN) layers to be created within the ocular tissue to provide the desired vision correction.
Knox teaches determining a desired vision correction adjustment (¶[0011]);
determining a position, number, and design parameters of one or more optically modified gradient index (GRIN) layers to be created within the ocular tissue to provide the desired vision correction (¶[0012], ¶[0087-0089], etc.);
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the claimed method for changing the refractive power of an optical device of the ‘491 patent to include determining a desired vision correction, and planning a position, number, and design parameters of GRIN layers to be created, as taught by Knox, because it allows for closed-loop refraction correction and particular benefit for higher-order corrections and touch-up corrections (Knox ¶[0043]).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5-7, 10, 12, 16, and 21-22 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Knox et al. (U.S. Pre-Grant Publication No. 2009/0005764) hereinafter referred to as Knox.
Regarding claim 1, Knox teaches a method for modifying a refractive property of ocular tissue in an eye (¶[0003]), comprising: 
determining a desired vision correction adjustment (¶[0011]);
determining a position, number, and design parameters of one or more optically modified gradient index (GRIN) layers to be created within the ocular tissue to provide the desired vision correction (¶[0012], ¶[0087-0089], etc.);
writing the one or more determined GRIN layers by creating at least one GRIN layer in at least one of the corneal stroma (¶[0070]) and the crystalline lens having a gradient index of refraction in at least two directions that are generally transverse to a direction of light propagation through the ocular tissue  (Fig. 7A, e.g.) by 
scanning a stream of laser pulses having a focal volume from a laser having a known average power along a line having a smoothly changing refractive index within the tissue (¶[0038]); and 
varying one or more laser parameter including at least one of scan speed during the scan (¶[0048]); 
further comprising determining the varied one or more laser parameter as a function of a selected gradient index of refraction along a scan line (¶[0049] scan speed and laser pulse energy are dependent on the type of structure written into the ocular tissue); and 
creating a plurality of laser scan lines in an adjacent relationship in the ocular tissue, wherein each of two adjacent lines has a width of between one to five micro-meters (¶[0048]) 
Regarding claim 2, Knox teaches the method of claim 1.
Knox further teaches further comprising continuously scanning a continuous stream of laser pulses having a constant focal volume (¶[0038], ¶[0068] parameters held constant).
Regarding claim 3, Knox teaches the method of claim 1.
Knox further teaches comprising the one or more determined GRIN layers each have a GRIN layer thickness of at least one micro-meter (¶[0096]).
Regarding claim 5, Knox teaches the method of claim 1.
Knox further teaches comprising creating a plurality of laser scan lines in an adjacent, spaced relationship in the ocular tissue (¶[0068]).
	Regarding claim 6, Knox teaches the method of claim 1.
Knox teaches further comprising creating a plurality of straight scan lines (¶[0068]).
Regarding claim 7, Knox teaches the method of claim 6.
Knox further teaches wherein each of the lines has a width of at most 5 micro-meters, and an interline spacing that is equal to or less than the line width (¶[0058] 0.2-3 micro-meters widths, and interline spacings from 1.0 micro-meters/0.5 micro-meter spacing).
Regarding claim 10, Knox teaches the method of claim 1.
Knox further teaches wherein the GRIN layer is a planar layer (Fig. 7A, e.g.).
Regarding claim 12, Knox teaches the method of claim 1.
Knox teaches further comprising determining the scan speed as a function of the selected gradient index of refraction along the scan line (¶[0049], ¶[0070]).
Regarding claim 16, Knox teaches the method of claim 1.
Knox teaches further comprising creating at least one of a quadratic and a non-quadratic gradient index profile in the GRIN layer (this encompasses all possible gradient index profiles ¶[0070]).
Regarding claim 21, Knox teaches the method of claim 20.
Knox teaches further comprising: determining the corrected vision after writing the one or more determined GRIN layers (¶[0068]).
Regarding claim 22, Knox teaches the method of claim 1.
Knox further teaches wherein the refractive property of ocular tissue in an eye is modified to form a refractive structure having a structural form of at least one of a lens, a prism, a Bragg grating, a microlens arrays, a zone plate, a Fresnel lenses, and a combination thereof ¶[0043].
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knox as applied to claim 1 above.
Regarding claims 8-9, Knox teaches the method of claims 6-7.
Knox does not teach an interline spacing that is specifically equal to or less than an average of the two adjacent line widths, or interline spacing less than one micro-meter.
However, in ¶[0058], ¶[0068] the spacing between the lines is mentioned as a results effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the line spacing of Knox to be equal to or less than an average of the two adjacent line widths, because it has been held that optimizing the values of a results-effective variable requires only routine skill in the art. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the line spacing of Knox to be from less than one micro-meter to equal to or less than the line width or the average of two line widths, because it has been held that optimizing the values of a results-effective variable requires only routine skill in the art. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Claims 14 and 23 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knox as applied to claim 1 above, and further in view of Peyman (U.S. Pre-Grant Publication No. 2010/0210996,) hereinafter referred to as Peyman.
Regarding claim 14, Knox as modified teaches the method of claim 1.
 further comprising scanning with a laser beam having a wavelength in the range from 650 nm to 1000 nm (claim 26, ¶[0010] visible through NIR), an average laser power from 50 mW to 1000 mW (¶[0075]), a pulse width of between 5 fs to 200 fs (¶[0038]), a pulse repetition rate of between 10 MHz to 500 MHz (¶[0038]), and a pulse energy between 0.01 nJ and 100 nJ (¶[0038]).
Knox does not teach providing a two-photon sensitizer in the ocular tissue.
Attention is brought to the Peyman reference, which teaches providing a two-photon sensitizer in the ocular tissue (¶[0098]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Knox to include application of a photosensitizer, such as riboflavin (taught by Peyman) because Peyman teaches that it improves the performance of NIR and visual spectrum corneal refraction adjustment (Peyman ¶[0098]).
Regarding claim 23, Knox as modified teaches the method of claim 1.
Knox does not teach wherein the refractive property of ocular tissue in an eye is modified to provide astigmatism correction.
Attention is brought to the Peyman reference, which teaches wherein the refractive property of ocular tissue in an eye is modified to provide astigmatism correction (¶[0006], ¶[0097]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Knox to include treatment for astigmatism, as treating additional conditions improves quality of life for users.
Allowable Subject Matter
Claims 11, 15, 17-18, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The remarks in the file history in conjunction with a review of the prior art has failed to yield references which teach a gradient index of refraction in the GRIN layer in two orthogonal directions; or creating at least two optically-modified GRIN layers having an interlayer spacing, S, equal to or greater than five micro-meters; or scanning with a laser beam having a wavelength in the range from 350 nm to 600 nm, an average laser power from 20 mW to 400 mW, a pulse width of between 30 fs to 200 fs, a pulse repetition rate of between 10 MHz to 500 MHz, and a pulse energy between 0.1 nJ and 20 nJ; or creating a quadratic gradient index of refraction of one given magnitude and orientation in the at least one GRIN layer and a quadratic gradient index of refraction of a different given magnitude and orientation in the at least another GRIN layer; or creating a cylindrical focusing power in the ocular tissue
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/           Examiner, Art Unit 3792     

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792